DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Claim 9 is indefinite at least because the phrase “a signal value of a hallow hole part of the radiograph” is nonsensical.  It is unclear how a hole of any kind in a radiograph has a signal value.
Since the claim depends on this feature, the entire claim is rendered indefinite to the point that prior art cannot be reasonably applied.  There is nothing with which to determine a difference with the calculated exposure dose from parent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (WO 2009/142166 A1; page numbers correspond to the provided translation).

Regarding claims 1, 9 and 10, Oda discloses an imaging processing apparatus (Figs.3-6), including:
a) estimating a body thickness (item 4B, Fig.5, p.5) and an irradiation field region (p.4) based on a radiograph obtained by radiographing a subject (body thickness estimated from histogram that also estimates irradiation field, Figs.3 and 4 and top of p.4);
b) calculating a distance from the focus of a radiation source to a radiation entrance point based on the estimated body thickness (FSD, item 4B, p.5);
c) calculating an irradiation field size (item 7, Fig.5) based on the estimated irradiation field region (subtraction of direct-exposure region, p.4); and
d) calculating an exposure dose (item 8, Fig.5) based on the calculated distance (4B), the calculated irradiation field size (7), and an imaging condition (SID, Fig.5) used in radiographing the subject.

With respect to claim 2, Oda further discloses estimating the body thickness by taking the imaging condition used in radiographing the subject into account (top of p.4, correlates to table of known histograms and known thicknesses for given tube parameters).

With respect to claim 6, Oda further discloses that the exposure dose includes an entrance surface dose (item 8, Fig.5, p.5, also see bottom of p.4).

With respect to claim 9, Oda anticipates the claim insofar as the claim itself cannot be evaluated, and the claim incorporates the subject matter of parent claim 1.


Claim(s) 1, 2, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuering (US 2005/0002489 A1).

Regarding claims 1 and 10, Scheuering discloses an image processing apparatus (Figure), including:
a) estimating a body thickness L5 (pars.0012 and 0025) and an irradiation field region A2 of a subject based on a radiograph obtained by radiographing a subject 1;
b) calculating a distance L2 from a focus of a radiation source 3 to a radiation entrance point 7 based on the estimated body thickness (par.0014);
c) calculating an irradiation field size A1 based on the estimated irradiation field region A2 (par.0026); and
d) calculating an exposure dose based on the calculated distance L2, the calculated irradiation field size A1, and an imaging condition used in radiographing the subject (par.0025).

With respect to claim 2, Scheuering further discloses that the body thickness L5 is estimated by taking the imaging condition used in radiographing the subject into account (par.0025).

With respect to claim 6, Scheuering further discloses that the exposure dose includes an entrance surface dose (par.0027).

With respect to claim 9, Scheuering anticipates the claim insofar as the claim itself cannot be evaluated, and the claim incorporates the subject matter of parent claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda, as applied to claim 1 above, in view of Aufrichtig (US 6,422,751 B1).
With respect to claim 7, Oda does not specifically disclose the additional limitation of reporting the calculated exposure dose to an external device, along with a quality index and an indication of a pass/fail of the radiograph.
Aufrichtig teaches the practice of reporting radiographs with any and all relevant quality metrics and results per regulatory requirements (col.1, lines 21-31) in order to facilitate quality control and monitoring of the performance and compliance of x-ray imaging systems and operators thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Oda to send exposure dose information indicating the calculated exposure dose to an external apparatus together with at least one of a body thickness information indicating the estimated body thickness, a predetermined index information representing a quality of the radiograph, and a failure/success information indicating whether the radiograph is a failed image, as suggested by Aufrichtig, in order to comply with local regulations or guidelines.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuering, as applied to claim 1 above, in view of Aufrichtig (US 6,422,751 B1).
With respect to claim 7, Oda does not specifically disclose the additional limitation of reporting the calculated exposure dose to an external device, along with a quality index and an indication of a pass/fail of the radiograph.
Aufrichtig teaches the practice of reporting radiographs with any and all relevant quality metrics and results per regulatory requirements (col.1, lines 21-31) in order to facilitate quality control and monitoring of the performance and compliance of x-ray imaging systems and operators thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Scheuering to send exposure dose information indicating the calculated exposure dose to an external apparatus together with at least one of a body thickness information indicating the estimated body thickness, a predetermined index information representing a quality of the radiograph, and a failure/success information indicating whether the radiograph is a failed image, as suggested by Aufrichtig, in order to comply with local regulations or guidelines.

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 3, Oda and Scheuering each teaches obtaining imaging condition information indicating the imaging condition.  However, the prior art neither teaches nor reasonably suggests the additional limitation that, in response to not obtaining the imaging condition information, obtaining preset information as the imaging condition information, as required by the combination as claimed.  The prior art does not recognize the possibility that the imaging condition information would be unavailable, where retrieving a preset imaging condition information would be necessary.
Claims 4 and 5 are objected to by virtue of their dependence upon claim 3.

With respect to claim 8, the prior art neither teaches nor reasonably suggests the additional limitation of measuring the exposure dose, determining whether a difference between the measured exposure dose and the calculated exposure dose is equal to or greater than a predetermined threshold, and if so, notifying a user that the threshold has been exceeded, as required by the combination as claimed.  Scheuering teaches measuring the exposure dose via a measurement chamber 5 (Figure).  However, the calculated exposure dose is based in part on the measured dose at the measurement chamber; thus, a comparison of the two values will always be consistent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record teaches various means of estimating patient thickness and other parameters when calculating radiation doses from image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884